

Exhibit B
 


 
ASSIGNMENT AND USE OF NAME AGREEMENT
 
This ASSIGNMENT AND USE OF NAME AGREEMENT, dated as of January 3, 2006 (the
“Agreement”), is by and between GREG MANNING, an individual (“MANNING”), and
ESCALA GROUP, INC., formerly known as GREG MANNING AUCTIONS, INC., a Delaware
corporation located at 623 Fifth Avenue, New York, NY 10022 (the “COMPANY”).
 
W I T N E S S E T H:
 
WHEREAS, the COMPANY has been using, and continues to use The Name (as
hereinafter defined) as part of its corporate and trade name and as a trademark
and service mark in the conduct of the past and present business of the COMPANY
(hereinafter referred to as the “Business”);
 
WHEREAS, MANNING acknowledges the COMPANY’s right to continue to use The Name in
connection with the Business and agrees to the assignment of rights and
restrictions on use of The Name as set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows.
 
1. The Name. As used herein, “The Name” means the name and marks containing the
phrase, “GREG MANNING”, including the name and marks “GREG MANNING AUCTIONS” and
“GREG MANNING AUCTIONS, INC.” and all stylizations and confusingly similar
variations thereof and associated designs and logos (including the stylized
“GM”) used in the Business.
 
2. Effective Date. As used herein, the “Effective Date” means the date both
parties have executed this Agreement.
 
3. Affiliate. As used herein “Affiliate” means any person, partnership, joint
venture, corporation or other form of enterprise, domestic or foreign,
including, without limitation, parents and subsidiaries, which directly or
indirectly Controls (as hereinafter defined), is Controlled by, or is under
common Control with, the subject Party. “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and operating policies of an entity through ownership of fifty percent (50%) or
more of the voting and/or equity securities of such entity.
 
4. Assignment of The Name. MANNING, individually and for any legal entity which
he owns or controls, hereby confirms the sale, transfer, conveyance and
assignment to the COMPANY, for use by the COMPANY and its Affiliates,
successors, and assigns, for and in connection with the field of the Business,
(a) all of MANNING’s right, title, ownership, and
 
 
 


--------------------------------------------------------------------------------


 
 
interest in and to The Name, throughout the world, including any and all rights
as a trademark, service mark, trade name, domain name, endorsement, and similar
or related identifier; all registration, applications, common law rights, and
rights of privacy and publicity therein, as well as all rights in and to any
trademark applications for GREG MANNING AUCTIONS, together with all the related
goodwill of the Business symbolized by or associated with The Name being
assigned, and (b) the right to take any action or prosecute or assert any rights
against any third party or parties, in the name of or on behalf of MANNING, in
response to (i) any actual or alleged infringement or unfair competition, past,
present or future, by third party or parties of The Name (whether alone or in
combination with other words) in conjunction with any goods or services that
fall within the field of the Business, or (ii) any use of The Name to publicize
to consumers any association of The Name as designer, producer, distributor,
manufacturer or endorser of any goods or services in the field of the Business.
To the extent any of the foregoing rights cannot be assigned as a matter of law
or otherwise, MANNING hereby waives, and irrevocably consents to the exclusive
right of the COMPANY, its Affiliates, successors, and assigns to use and
exercise all such aforementioned rights.
 
5. Restrictions on MANNING’s Use of The Name.
 
(a) MANNING hereby acknowledges and agrees that he will not, and that he will
cause and assure that any legal entity owned or directly or indirectly
controlled by him will not, use or authorize or permit others to use The Name
for or in connection with the field of the Business, including, in or as part of
any trademark, service mark, trade name, domain name, endorsement, or similar or
related identifier (including in any advertisement, promotion, or other
activities relating thereto) of products or services in the field of the
Business.
 
(b) For purposes of clarification and not limitation of Section 5(a) above,
MANNING hereby acknowledges and agrees that as of the Effective Date he, and any
legal entity owned or directly or indirectly controlled by him, will not use The
Name or authorize others to use The Name in competition with the Business, or in
connection with any business that competes with or targets sales associates,
agents, or customers of the COMPANY and/or its Affiliates anywhere in the world
with respect to the field of the Business.
 
(c) For purposes of clarification and not limitation of Section 5(a) above,
MANNING further acknowledges and agrees that he, and any legal entity owned or
directly or indirectly controlled by him, will not, whether as a franchisor,
franchisee, licensee, sublicensor, or otherwise, co-brand The Name, or any
confusingly similar variation thereof, with any name or mark of any third party
that is involved in the field of Business.
 
6. MANNING’s Permitted Use of The Name. Except as otherwise prohibited in this
Agreement, nothing herein shall be deemed or construed to prevent MANNING from
using The Name (including his personal name) commercially in areas not related
to the field of the Business.
 
7. Discontinuation of The Name by the COMPANY. In the event that the Board of
Directors of the COMPANY by resolution determines to discontinue all use of the
name and mark “GREG MANNING” in the conduct of the COMPANY business, including
as part of any corporate name, trade name, trademark or service mark, the
COMPANY agrees to
 

2

--------------------------------------------------------------------------------


 
 
 
notify MANNING within sixty (60) days following such determination and grant
MANNING a one hundred eighty (180) day option to purchase from the COMPANY all
right, title and interest in the name and mark “GREG MANNING”, including any
rights of privacy, publicity and endorsement associated therewith, at a purchase
price to be negotiated by the parties. In the event the parties cannot
reasonably agree on a purchase price, the parties shall jointly designate an
independent third party to determine such price based on an arms-length fair
market valuation of The Name. Such valuation, if necessary, shall be performed
by a reputable firm of independent consultants experienced in intellectual
property valuations and acceptable to both Parties. If MANNING elects to
purchase such rights in the name and mark “GREG MANNING,” the Parties will take
all reasonable steps to complete any such purchase of The Name within such one
hundred eighty (180) day option period based on reasonable terms and conditions.
However, MANNING acknowledges and agrees that the terms and conditions of any
such purchase will include specific requirements to avoid possible confusion
with the then current and planned business of the COMPANY.
 
8. Representations and Warranties. MANNING hereby represents and warrants that
(i) he has not granted to any third party (other than the COMPANY or its
Affiliates) the right or license to use The Name, (ii) this Agreement is, and
such other transactions will be, valid and binding obligations enforceable in
accordance with their respective terms, (iii) the execution, delivery and
performance of this Agreement does not and will not violate the provisions of
any Articles of Incorporation or By-laws or the provisions of any note of which
he is the maker or of any indenture, agreement, or other instrument to which he
is a party, and (iv) he has good and valid title to The Name without material
encumbrances and is capable of assigning The Name pursuant to this Agreement.
 
9. Good Faith Covenant. MANNING hereby acknowledges and agrees that he will not
do anything or cause others to do anything that is inconsistent with the full
assignment to, and ownership by, the COMPANY (or its Affiliates) of The Name or
that would infringe, disparage, tarnish, or reflect adversely on The Name.
MANNING further acknowledges and agrees that he will not, at any time, now or in
the future, assert or authorize others to assert any claim of infringement,
unfair competition, or violation of right of privacy or publicity, against the
COMPANY or its Affiliates relating to the use of The Name anywhere in connection
with the Business, unless the COMPANY or its Affiliates have used The Name with
an intent to bring disrepute to, ridicule, or disparage MANNING, and then only
with respect to such offending action.
 
10. Cooperation; Further Assurances. MANNING hereby agrees to assist the COMPANY
and its Affiliates, or any person or entity designated by the COMPANY or its
Affiliates, promptly upon request, in perfecting, registering, maintaining, and
enforcing, throughout the world, the COMPANY’s (or its Affiliates’) rights in
and to The Name in connection with the Business, whether now existing or
hereafter created, including, but not limited to, executing all documents and
instruments as may be reasonably requested by the COMPANY (or its Affiliates)
including but not limited to a Consent To Trademark Registration shown in
Exhibit A. MANNING further agrees that he will not apply to register as a
trademark, service mark, or Internet domain name The Name in connection with the
field of the Business, unless specifically requested and authorized to do so by
the COMPANY, in writing, in the name of an entity designated by the COMPANY.
 

3

--------------------------------------------------------------------------------



11. Territory. This Agreement shall apply worldwide.
 
12. Term. The term of this Agreement shall be perpetual.
 
13. Entire Agreement. This Agreement, the Employment Agreement between MANNING
and the COMPANY effective as of July 1, 2005, and documents and instruments
delivered in connection herewith contain the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters.
 
14. Governing Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to its rules of conflict of laws.
 
15. Assignment of Agreement. This Agreement shall be transferable and assignable
by the COMPANY and its Affiliates (and by the COMPANY’s successors and assigns)
and the COMPANY’s successors and assigns shall have full rights under this
Agreement as if they were the COMPANY. This Agreement may not be assigned by
MANNING.
 
16. Section Headings. Section headings are inserted for convenience only and
shall not affect any construction or interpretation of this Agreement.
 
17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


 

                                                   GREG MANNING ESCALA GROUP,
INC.  
______________________________________________  
   
 
 
Dated: January 3, 2006 
By:      

--------------------------------------------------------------------------------

Title: President and Chief Executive Officer    Dated: January 3, 2006

 
 
 


4

 

 

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 

 
EXHIBIT A


 
 
 
 
 
 

 

--------------------------------------------------------------------------------



 
CONSENT TO TRADEMARK REGISTRATION


I, Greg Manning, a citizen of the United States of America, having an office and
place of business at 775 Passaic Avenue, West Caldwell, NJ 07006, have been
known by the name of “Greg Manning”, hereby consents to the registration of
“Greg Manning”, and any trademarks or service marks including “Greg Manning” or
variations thereof in any form, style, script or design, in the United States
Patent and Trademark Office and all foreign trademark offices, for all goods and
services. This Consent extends to Escala Group, Inc. (formerly known as Greg
Manning Auctions, Inc.), a Delaware corporation, and to its affiliates and
successors and assigns.
 

 
                                GREG MANNING
 


                        ______________________________________
 
 
                        Dated: ___________________, 2006
 
                       State of                        )
                                                           ) ss.:
                       County of                     )
 
                       On this ___ day of ___________, 2005 before me appeared
                        ______________________, to me known and known to me to
be
                        ______________________ the person described in and who
                        executed the foregoing instrument and he acknowledged
the
                        same to be his free act and deed.
 
                            Notary Public
 
                            (Official Seal)
 
 
 
 
 
 